Citation Nr: 0215771	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chronic 
disability manifested by fatigue to include as due to an 
undiagnosed illness.  

(The issue of entitlement to service connection for a chronic 
disability manifested by numbness of the hands and feet to 
include as due to an undiagnosed illness will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
December 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The issues on appeal were originally before the Board in 
January 2001.  At that time, they were styled as a single 
issue of entitlement to service connection for depression, 
including fatigue and a sleep disorder claimed as due to an 
undiagnosed illness.  In the Board's January 2001 decision, 
service connection was granted for major depression and the 
RO was directed to adjudicate the claims of entitlement to 
service connection for a sleep disorder and for a disorder 
manifested by chronic fatigue under the provisions of 
38 U.S.C.A. § 1117.  

The Board is undertaking additional development on the issue 
of service connection for a chronic disability manifested by 
numbness of the hands and feet to include as due to an 
undiagnosed illness, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran's sleep impairment has been medically 
attributed to his service-connected major depression.  

2.  The veteran's fatigue has been medically attributed to 
his service-connected major depression.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2001).

2.  A chronic disorder manifested by fatigue was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA examinations and 
correspondence from the veteran.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in a July 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
No. 01-997 (Vet. App. June 19, 2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection on a direct basis and for 
claims based on allegations of undiagnosed illness..  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

A Report of Medical History completed by the veteran in 
December 1994 indicated that he had or had had trouble 
sleeping.  The examiner noted a history of insomnia but the 
veteran was sleeping better at the time of the examination.  

At the time of a Persian Gulf Registry examination in 
February 1996, the veteran reported that he had sleep 
disturbance and fatigue beginning in September 1991.  It was 
further noted that the veteran denied having any problems 
with sleep disturbance at the time of the examination but did 
still experience fatigue.  He reported that fatigue was the 
most severe symptom he experienced.  

On VA examination in December 1996, it was noted that the 
veteran had not missed any time off from work.  He reported 
that he was tired and sleepy all the time since his return 
from Saudi Arabia.  He indicated that the only thing he did 
was to get up, go to work, come home and take a nap.  He 
stated that the symptoms were much worse the first year 
following his return to the states from Saudi Arabia.  The 
veteran also reported that he had much difficulty getting to 
sleep, slept for approximately one hour, would wake up and go 
back to sleep for another hour.  The sleep disturbance lasted 
for approximately one year after his return from Saudi 
Arabia.  

On VA mental disorders examination conducted in May 1997, it 
was noted that after the veteran returned from service in the 
Persian Gulf War he had difficulty with initial insomnia and 
also middle insomnia.  He reported that he woke up five times 
per night.  He also indicated that he felt tired all the time 
for approximately two years.  The examiner noted that the 
veteran's depressive symptoms included insomnia, fatigue and 
loss of energy.  At the time of the VA examination, the 
veteran reported that he was sleeping okay but was still a 
bit fatigued.  

On VA examination in August 2001, the veteran reported that 
he had a history of sleep disturbance.  He indicated that he 
slept for approximately six hours per night and felt 
unrefreshed in the morning.  He stated that he would wake up 
two to five times per night.  It was noted that a sleep study 
conducted in August 2001 was within normal limits.  During 
the study, the veteran woke once to use the bathroom and 
reported that his sleep was not bad.  The pertinent diagnosis 
was no evidence of obstructive sleep apnea syndrome or 
periodic leg movement syndrome.  It was reported that the 
fragmented sleep was likely related to the veteran's 
depression.  

A VA chronic fatigue syndrome examination was conducted in 
August 2001.  The veteran reported that he experienced an 
insidious onset of fatigue and sleep disturbance in 1992 or 
1993 after his return from service in the Persian Gulf.  
After one to two years, the symptoms improved somewhat.  A 
review of the records revealed no finding of chronic illness 
with recurrent fevers.  It was noted that the veteran 
reported he was sleeping well at the time of his December 
1994 separation physical.  The veteran did not recall a 
sudden or new onset of debilitating fatigue, more of an 
insidious onset.  He reported that he had walked off several 
jobs after separation from service as he did not have enough 
energy.  The diagnosis was chronic fatigue related to chronic 
depression.  The veteran did not meet the criteria for 
chronic fatigue syndrome.  At the time of the examination, 
there was no evidence that the fatigue was related to 
medications, infectious or inflammatory disease, metabolic 
disease, anemia or thyroid disease.  

Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs and symptoms of 
an undiagnosed illness include, but are not limited to, 
fatigue, skin lesions, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation 
availability has recently been expanded to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-1-3, 115 Stat. 976 (2001).  

The Board must determine whether the appellant, a Gulf War 
veteran, has submitted objective indications of chronic 
disability which result from one or more signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Gulf War, or 
to a degree of 10 percent not later than December 31, 2006, 
and by history, physical examination, and laboratory tests it 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board finds that service connection is not warranted for 
a sleep disorder or a chronic disability manifested by 
fatigue on a direct basis.  While there is evidence of record 
demonstrating that the veteran experiences some mild problems 
with his sleep and has subjectively reported fatigue 
symptomatology, there is no competent evidence of record 
indicating that the veteran currently experiences a sleep 
disorder or chronic fatigue which is separate and apart from 
his service-connected major depression.  The only evidence of 
record which indicates that the veteran has a sleep disorder 
or chronic fatigue which is separate from his major 
depression is the veteran's own allegations.  A lay person, 
however, is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
opinion as to the etiology of the disorders is without 
probative.  

Service connection is also not warranted for a sleep disorder 
and a chronic disability manifested by fatigue under the 
provisions of 38 U.S.C.A. § 1117 because, as noted above, 
both a sleep disturbance and chronic fatigue have been linked 
by competent evidence to a know diagnosis, major depression.  
The veteran is already service-connected for major 
depression.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a sleep disorder and a chronic disability 
manifested by fatigue.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims.  Gilbert v. Derwinski, 1 Vet. App. at 53 (1990).   


ORDER

Service connection for a sleep disorder to include as due to 
an undiagnosed illness is not warranted.  Service connection 
for a chronic disability manifested by fatigue to include as 
due to an undiagnosed illness is not warranted.  The appeal 
is denied to this extent.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

